DETAILED ACTION
This office action is a response to an application filed on 06/12/2020, in which claims 1-17 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-9 are rejected under 35 U.S.C 102 (a) (1) as being anticipated by Banting et al. (hereinafter, “Banting”; 20080100436).
In response to claim 1, 
Banting teaches a method of remotely monitoring a status of a surge arrester disconnector, comprising: providing a long-range wireless mesh communication system including a plurality of surge arrester disconnectors organized in a plurality of clusters (paragraph 57, grouping or sub-grouping the network is interpreted as using plurality of cluster, paragraph 32, mesh communication network is equated to long range mesh wireless communication system, paragraph 26, protective devices are equated to surge arresters, switches are equated to disconnectors of the surge arresters, using protective devices with switches in a network explicitly teaches using a plurality of surge arrester disconnectors organized in a plurality of clusters), 
each cluster includes a plurality of surge arrester disconnectors that are physically located within a same cluster area (paragraph 41 is interpreted as using switches and using protective devices or plurality of surge arresters in a power network, paragraph 58 grouping a mesh network into defined areas is interpreted as using a physically located cluster), 
at least one of the surge arrester disconnectors in each cluster is coupled to a communication device of a predetermined communication range for transmitting a signal indicative of a disconnector status (paragraph 58, grouping a mesh network into defined areas is interpreted as using a predetermined communication range, paragraph 29, sensing devices are equated to communication devices, providing sensing device with switches and protective devices is interpreted as communication devices are located within a defined area, paragraph 31, event history is equated to a status, communicating sensing data to a control center by the sensor node explicitly teaches transmitting a signal indicative of a disconnector status); 
transmitting, from a first cluster of the plurality of clusters, a status signal indicative of a status of a first surge arrester disconnector in the first cluster to a second cluster located within the predetermined communication range from the first cluster (paragraph 58, grouping a mesh network into defined areas is interpreted as using a first cluster, paragraph 26, using switches explicitly teaches using a first  surge arrester disconnector, paragraph 31, communicating sensing data to a control center by the sensor node explicitly teaches this limitation); 
consecutively transmitting the status signal from the second cluster that receives the status signal to a third cluster within the predetermined communication range, until reaching an end cluster on the long-range mesh communication system (paragraph 58, grouping a mesh network into defined areas is interpreted as using a second and third cluster, paragraph 31, communicating sensing data to a control center by the sensor node explicitly teaches this limitation); 
transmitting, from the end cluster, the status signal to a monitoring station (paragraph 58, grouping a mesh network into defined areas is interpreted as using a cluster or end cluster, paragraph 33, control center are equated to monitoring station, paragraphs 32 and 36, transmitting or broadcasting current signal or sensed data by the sensor node to the control communication devices and re-broadcasting the signal to the respective transmission and distributing system as explained in paragraph 36 and efficiently transmitting to central control location as explained explicitly teaches this limitation); and 
monitoring the status of the first surge arrester disconnector at the monitoring station based on a result of transmission of the status signal (paragraph 36, transmitting or broadcasting current signal or sensed data by the sensor node to the control communication devices and re-broadcasting the signal to the respective transmission and distributing system interpreted as collecting or monitoring the status of a first surge arrester disconnector, paragraph 54, taking appropriate actions based on communicated signal teaches this limitation).
In response to claim 2, 
Banting teaches wherein absence of reception of the status signal is indicative of the first surge arrester disconnector having operated to disconnect a respective surge arrester from ground (paragraph 26 is interpreted as the protective device or a respective surge arrester could be located on the ground of a transmission and distribution system, switches are equated to disconnectors of the surge arresters, paragraph 43, having a fail communication node in a network explicitly having absence of reception of the status signal is indicative of the first surge arrester disconnector having operated to disconnect a respective surge arrester from ground).
In response to claim 3, 
Banting teaches wherein the status signal is transmitted from any of the plurality of clusters via low-power high-speed radio communications (paragraph 50, using WiFi or WiMAX explicitly teaches this limitation).
In response to claim 4, 
Banting teaches wherein at least one of the plurality of clusters includes a surge arrester disconnector coupled to the communication device and configured to act as a cluster head (fig. 1, element 104, paragraph 26, switches are equated to surge arresters disconnector, paragraph 37, sensor communication devices are equated to communication device, paragraph 38, associating sensing device with communication device sis interpreted as using communication device as a cluster head, figure 2, having a transmission system 104  with sensing device 112 and communication devices 120 explicitly teaches this limitation), 
the cluster head receiving a plurality of status signals from the plurality of surge arrester disconnectors included in the same cluster and transmitting the status signals to an adjacent cluster within the predetermined communication range (paragraph 58, grouping a mesh network into defined areas is interpreted as using a cluster and an adjacent cluster, paragraph 41, sensing, measuring or  monitoring operation status is read as the cluster head receiving a plurality of status signals from the plurality of surge arrester disconnectors located in a same cluster, fig. 3 and paragraph 41 is interpreted as the sensor nodes or cluster heads are located within a predetermined communication range, paragraph 43, broadcasting signal amongst the sensor communication nodes is interpreted as transmitting the status signals to an adjacent cluster within the predetermined communication range).
In response to claim 7, 
Banting teaches wherein each of the plurality of clusters includes a cluster head, the transmitting of the status signals between adjacent clusters is performed by the cluster heads (paragraph 41, sensing, measuring or monitoring operation status is read as using status signals, paragraph 43, broadcasting signal amongst the sensor communication nodes explicitly reaches this signal).
In response to claim 8, 
Banting teaches wherein the status signal of the first surge arrester disconnector is transmitted directly between adjacent clusters that are separated from each other by a distance of substantially the predetermined communication range (paragraph 58, grouping a mesh network into defined areas is interpreted as using a cluster and an adjacent cluster, paragraph 41, sensing, measuring or  monitoring operation status is read as using status signals, paragraph 43, broadcasting signal amongst the sensor communication nodes explicitly reaches this signal).
In response to claim 9, 
Banting teaches wherein the status signal of the first surge arrester disconnector is transmitted between adjacent clusters that are separated from each other by more than the predetermined communication range via a repeater (fig. 3, element 124, paragraph 49 using a gateway teaches this limitation).
Allowable Subject Matter
Claims 10-17 are allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20080100436……………. paragraphs 25-26, 30-33, 41-43, 54 and 57-58.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/DIANE L LO/Primary Examiner, Art Unit 2466